OPINION — AG — ** SCHOOL BUSES — WHO CAN RIDE — TRANSPORTATION ** QUESTIONS COVERED BY THIS OPINION: (1) WHAT STUDENTS CAN LEGALLY RIDE A PUBLIC SCHOOL BUS IN A STATE AID SCHOOL ? (2) IT IS LAWFUL TO HAUL PUPILS IN A PUBLIC SCHOOL BUS OF A STATE AID DISTRICT IF SUCH STUDENTS ARE NOT REGULARLY TRANSFERRED OR PAYING TUITION TO THE PUBLIC SCHOOLS ? (3) IF A TRANSPORTATION SYSTEM OF A STATE AID PUBLIC SCHOOL SYSTEM SHOULD HAUL A CONSIDERABLE SHARE OF ITS LOAD FROM A RURAL AREA TO A PAROCHIAL (PRIVATE SCHOOL) SCHOOL IN THE SAME TOWN IS THERE ANY WAY TO GET ADDED MONEY FROM THE STATE TO CARE FOR THE ADDED EXPENSES ?  (4) MAY A STATE AID SCHOOL LEGALLY BUY ADDITIONAL BUSES IF THE ADDITIONAL NEED FOR BUSES COME ABOUT AS A RESULT OF HAULING STUDENTS TO A PAROCHIAL SCHOOL ? (5) IF FIGURING THE PER CAPITA COST OF TRANSPORTATION OF A STATE AID SCHOOL, MUST WE DIVIDE THE TOTAL NUMBER OF CHILDREN THAT RIDE INTO THE TOTAL COST OF TRANSPORTATION ? (6) IS THE TRANSPORTATION BUDGET OF A STATE AID SCHOOL SUBJECT TO A TAX PROTEST SHOULD ANY OTHER CHILDREN OTHER THAN REGULARLY TRANSFERRED PUPILS RIDE SUCH BUS ? (7) MAY STUDENTS OF PAROCHIAL SCHOOL BE PERMITTED TO RIDE A PUBLIC SCHOOL BUS IF THEY PAY TRANSPORTATION EXPENSES ? (8) IF AN ACCIDENT OCCURRED ON A PUBLIC SCHOOL BUS AND THE BUS WAS HAULING SOME STUDENTS ILLEGALLY, IT IS POSSIBLE THAT THE INSURANCE COMPANY MIGHT INVALIDATE THE POLICY ? (RELIGION, PRIVATE SCHOOLS, EXPENDITURES, PUBLIC FUNDS, STATE AID, SECTARIAN SCHOOLS) CITE: ARTICLE II, SECTION 5, ARTICLE I, SECTION 5, 70 O.S. 1196 [70-1196], 70 O.S. 1195 [70-1195], 70 O.S. 650 [70-650](C) (RICHARD M. HUFF)